Citation Nr: 1550829	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1959 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In appealing this rating decision, the Veteran, in March 2015, elected the Decision Review Officer (DRO) review process.  See March 2015 Notice of Disagreement.  Thereafter, in April 2015, a San Diego Regional Office DRO Officer conducted a de novo review and issued a statement of the case, which continued the denial of this claim.  See April 2015 Statement of the Case.  A timely VA Form 9 was received in April 2015.  

In the April 2015 VA Form 9, the Veteran waived a hearing on the appeal.  See April 2015 VA Form 9.  This appeal is now properly before the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran seeks entitlement to a rating higher than 10 percent for his service-connected bilateral sensorineural hearing loss.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  Under the duty to assist, a medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claim can be decided. 

February 2015 VA Examination

In February 2015, the Veteran was afforded a VA audiological examination through 
contract with QTC.  

Although the February 2015 examiner conducted audiometric testing on the Veteran, this examiner noted that the puretone test results were not valid for rating purposes.  See February 2015 VA Examination Report, page 2.  In providing an explanation for this notation, the examiner acknowledged that the results of tympanometric testing and those of puretone testing were not in good match in the right ear.  See February 2015 VA Examination Report, page 3.
As such, the Board finds the February 2015 examination to be inadequate and thus a new VA examination must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  After any additional records have been obtained, afford the Veteran an in-person VA examination to determine the severity of his hearing loss. 

The examiner should identify and completely describe all current symptomatology.  Ask the examiner to discuss all findings in terms of 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2015).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).
  
5.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




